Case 5:20-cv-05174-PKH Document 32            Filed 10/15/20 Page 1 of 35 PageID #: 959




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION




LEAGUE OF WOMEN VOTERS OF
ARKANSAS,   ROBERT     WILLIAM
ALLEN, JOHN MCNEE, and AELICA I.
ORSI,
                                               Case No. 5:20-cv-05174-PKH
       Plaintiffs,

       v.

JOHN THURSTON, in his official capacity
as the Secretary of State of Arkansas,
SHARON BROOKS, BILENDA
HARRIS-RITTER, WILLIAM LUTHER,
CHARLES ROBERTS, JAMES SHARP,
and J. HARMON SMITH, in their official
capacities as members of the Arkansas State
Board of Election Commissioners,

       Defendants.


      PLAINTIFFS’ REPLY TO DEFENDANTS’ RESPONSE IN OPPOSITION TO
                  MOTION FOR PRELIMINARY INJUNCTION
Case 5:20-cv-05174-PKH Document 32                                      Filed 10/15/20 Page 2 of 35 PageID #: 960




                                                   TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 3

ARGUMENT.................................................................................................................................. 4

          I.         PLAINTIFFS HAVE STANDING TO SEEK A PRELIMINARY INJUNCTION ....................... 4

                     A.         The Individual Voter Plaintiffs Have Sufficiently Alleged an
                                Injury-in-Fact .............................................................................................. 5

                     B.         The League of Women Voters of Arkansas Has Sufficiently
                                Alleged Injury for Organizational Standing ............................................... 7

                     C.         Plaintiffs’ Injuries are Traceable to Defendants ......................................... 8

                     D.         Plaintiffs’ Injuries are Redressable and Plaintiffs Have Joined
                                Necessary Parties ........................................................................................ 9

          II.        PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS OF THEIR CLAIMS .............. 11

                     A.         Defendants Fail to Overcome Plaintiffs’ Initial Showing that They
                                Are Likely to Succeed on Their Procedural Due Process Claim .............. 12

                     B.         Defendants Fail to Overcome Plaintiffs’ Initial Showing that They
                                Are Likely to Succeed on Their Claim that Arkansas Law Unduly
                                Burdens the Fundamental Right to Vote................................................... 17

          III.       THE OTHER PRELIMINARY INJUNCTION FACTORS MILITATE IN PLAINTIFFS’
                     FAVOR ................................................................................................................... 26

          IV.        PURCELL DOES NOT PRECLUDE RELIEF .................................................................. 27

          V.         THE DOCTRINE OF LACHES DOES NOT PRECLUDE RELIEF ..................................... 30

CONCLUSION............................................................................................................................. 33




                                                                    2
Case 5:20-cv-05174-PKH Document 32                   Filed 10/15/20 Page 3 of 35 PageID #: 961




                                         INTRODUCTION

       Plaintiffs demonstrated in their opening brief that, at a time when record numbers of

Arkansans will vote by absentee ballots, they are likely to succeed on their procedural due

process and fundamental right to vote claims, and that the requested relief bolsters rather than

hinders the State’s and public’s interests in election integrity. Nor do Defendants seriously

contest that Arkansas’s signature matching requirement is error-prone, that officials are capable

of contacting voters whose ballots are alleged to have minor discrepancies, and that Arkansas

already allows absentee voters with other ballot deficiencies the opportunity to cure. Indeed,

Arkansas is an outlier nationally, as it is one of only four states in the United States that currently

requires signature matching and does not provide for any opportunity to cure.1

       In response, Defendants dance around the merits. They ignore the key issue in this case,

which is that failing to provide notice and the opportunity to cure for absentee voters whose

ballots are rejected for signature deficiencies leaves them with absolutely no recourse against

erroneous disenfranchisement. When a voter has submitted an absentee ballot to election

officials, they are prohibited from casting an in-person ballot that will count. Nor can they apply

for a second absentee ballot— even if their first absentee ballot is rejected due to a missing or

mismatched signature. These other aspects of the voting regime are thus irrelevant to voters who

have already cast their absentee ballot, and unbeknownst to them, had their ballots rejected.

Defendants ignore that this lack of notice and cure is why hundreds of absentee ballots cast by



1
    Two of These Mail Ballot Signatures Are by the Same Person. Which Ones?, N.Y. TIMES
    (Oct. 7, 2020), https://www.nytimes.com/interactive/2020/10/07/upshot/mail-voting-ballots-
    signature-matching.html. The National Conference of State Legislatures statistics that
    Defendants cite, Dkt. 26 at 9, do not take into account the recent developments resulting
    from litigation discussed infra, or legislative changes enacted only for the 2020 elections.




                                                 3
Case 5:20-cv-05174-PKH Document 32                   Filed 10/15/20 Page 4 of 35 PageID #: 962




eligible voters were rejected in 2016 and 2018, and do not dispute that more legitimate ballots

will be rejected in future elections.

       Defendants’ primary arguments are diversions. They argue that Plaintiffs lack standing,

ignoring settled precedent and clear testimony that the Organizational and Individual Plaintiffs

have demonstrated concrete injuries. Then, they argue laches and the Purcell doctrine as time-

barring suit, even though Plaintiffs’ remedy does not impact casting absentee ballots on the front

end, and thus the practical, targeted relief Plaintiffs seek has virtually no risk of causing voter

confusion. Finally, they argue that no right to vote or liberty interest exists when legitimate

absentee ballots are rejected due to technical deficiencies without providing voters notice and an

opportunity to cure the issue, a position that is at odds with decisions from virtually every court

in the country to consider the issue.

       None of Defendants’ arguments touch upon the crux of this case – that Arkansas’s

statutory regime creates a situation where legitimate absentee ballots will be rejected arbitrarily

in the November 2020 election and beyond absent relief from this Court. Plaintiffs’ requested

relief poses a negligible burden on the state since it draws entirely from Arkansas’s existing

procedural infrastructure. Ultimately, that relief is necessary to prevent the serious, irreparable

risk of erroneous disenfranchisement to Plaintiffs, Plaintiffs’ members, and other absentee voters

in the upcoming election and beyond.

                                           ARGUMENT

I.     PLAINTIFFS HAVE STANDING TO SEEK A PRELIMINARY INJUNCTION

       If the Court determines that any of the Plaintiffs have standing to bring this action, then

Article III’s standing requirement is met. Mot. for Prelim. Inj., at 20, Dkt. 13 (“Dkt. 13”); Pavek

v. Donald J. Trump for President, 967 F.3d 905, 907 n.2 (8th Cir. 2020); Self Advocacy Sols.,




                                                 4
Case 5:20-cv-05174-PKH Document 32                  Filed 10/15/20 Page 5 of 35 PageID #: 963




N.D. v. Jaeger, No. 3:20-CV-00071, 2020 WL 2951012, at *7 (D.N.D. June 3, 2020). Here, as

Plaintiffs have already shown, all four Plaintiffs meet the requirements for standing to seek the

requested relief. Dkt. 13 at 19-24.


       A.      The Individual Voter Plaintiffs Have Sufficiently Alleged an Injury-in-Fact

       Defendants’ argument that individual Plaintiffs lack an injury because they have not yet

cast an absentee ballot, see Opp. to Mot. for Prelim. Inj., Dkt. 26 (“Dkt. 26”) at 14–15, is deeply

flawed because it ignores that an injury need not have already occurred when a lawsuit is filed.

See Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014). Plaintiffs “need not

demonstrate it is ‘literally certain that the harms they identify will come about’” but merely that

there exists a “‘substantial risk’ of harm.” Hughes v. City of Cedar Rapids, 840 F.3d 987, 992

(8th Cir. 2016) (quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398, 414 n.5 (2013)); see also

Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2565 (2019) (finding allegation of future

injury sufficient to confer standing because Plaintiffs established addition of citizenship question

to 2020 census questionnaire would depress response rates for noncitizen households).

       Here, the individual Plaintiffs intend to vote by absentee ballot but suffer from a brain

injury, tremor, or other condition severely impacting their handwriting, and they accordingly and

reasonably fear that their ballot may be rejected without notice and that they will therefore be

disenfranchised. See, e.g., Dkt. 13 at 20-22; Mohammed Decl. ¶¶ 53–56, Dkt. 13-6 (explaining

why voters with disabilities are at higher risk for erroneous rejection under Arkansas’ signature

match procedures); Allen Decl. ¶ 14. This risk of disenfranchisement is sufficient to “establish

an intended ‘course of conduct arguably affected with a constitutional interest.’” Jones v. Jegley,

947 F.3d 1100, 1104 (8th Cir. 2020) (quoting Susan B. Anthony List, 573 U.S. at 159); see also

Jaeger, 2020 WL 2951012, at *5 (“In addition to considering affidavits and other evidence in the




                                                5
Case 5:20-cv-05174-PKH Document 32                   Filed 10/15/20 Page 6 of 35 PageID #: 964




record, the Court assumes the factual allegations in the complaint are true and construes them in

the light most favorable to the Plaintiffs.”). Because of Defendants’ constitutionally flawed

procedures, Plaintiffs Allen, McNee, and Orsi will not learn if their absentee ballot was rejected

until after the election, by which time their injury—disenfranchisement—will be irreparable.

Thus, contrary to Defendants’ assertion, Dkt. 31, the Sixth Circuit’s decision in Hargett, No. 20-

6046, Dkt. 36-2 (6th Cir. Oct. 15, 2020), is clearly distinguishable. In concluding that the

plaintiffs had not demonstrated a concrete and imminent injury sufficient to confer standing, the

Sixth Circuit relied on the fact that “if an individual’s ballot is erroneously rejected as part of the

signature verification process, the individual may still have an opportunity to vote through

another means” because Tennessee officials are required “to notify individuals ‘immediately’ if

their ballot is rejected due to an improper signature” and following notification “voters are able

to either send a second absentee ballot or cast a provisional ballot in person,” meaning that

“[m]any voters, therefore, will likely have an opportunity to cure any errors in their initial

absentee ballot.” Id. at 11. In Arkansas, however, no such cure opportunity is available. See

Exhibit A, Supplemental Declaration of Susan Inman (“Inman Supp. Decl.”) ¶¶ 2–4.

       Further, the fact that Jonathan Davidson, the Education Services Manager for the

Arkansas State Board of Election Commissioners, does not deem Mr. McNee’s or Ms. Orsi’s

signature to exhibit “a distinct and easily recognizable difference” does not remedy Plaintiffs’

harm. Mr. Davidson is not the county election official who will ultimately review their

signatures which, in any event, continue to change with time. See Mohammed Decl. ¶¶ 51-56.

As Dr. Mohammed points out, there is no definition for what a “distinct and easily recognizable

difference” means, Mohammed Decl. ¶¶ 25–28. Arkansas’s statewide standard is subjective,

which is undoubtedly why rejection rates vary between counties. See Inman Decl. ¶ 29, Dkt. 13-




                                                 6
Case 5:20-cv-05174-PKH Document 32                 Filed 10/15/20 Page 7 of 35 PageID #: 965




5. Mr. Davidson identifies no training on signature matching aside from the materials already

considered and found insufficient to guide this task by Dr. Mohammed. Compare Davidson

Decl. ¶ 5, Dkt. 26–10, with Mohammed Decl. ¶¶ 14–28 (reviewing Arkansas’s training materials,

including Defendants’ Exhibits C, D, and E); contra Hargett, No. 20-6046, Dkt. 36-2, at 10 (6th

Cir. Oct. 15, 2020) (noting that the State offered more extensive training than that considered by

expert). Further, notwithstanding Mr. Davidson’s claim that officials are told there is a “strong

presumption” against rejecting for mismatched signature, absentee ballots are rejected each

election due to mismatched signatures even though, as Mr. Davidson acknowledges, election

officials “are not handwriting experts.” Compare id., with Mohammed Decl. ¶¶ 41–46.


         B.     The League of Women Voters of Arkansas Has Sufficiently Alleged Injury
                for Organizational Standing

         Defendants’ assertion that Plaintiff League of Women Voters of Arkansas (“LWVAR”)

does not have organizational standing because it undertakes other kinds of voter education

efforts in other election cycles, see Dkt. 26 at 17–19, is contrary to the Supreme Court’s holding

in Havens Realty Corp. v. Coleman and its progeny, and would effectively mean that no

organization devoted to promoting voting would ever have standing as a result of diverting

resources to respond to unconstitutional voting practices.2 455 U.S. 363, 379 (1982); see also,

e.g., Common Cause Ind. v. Lawson, 937 F.3d 944, 952–53 (7th Cir. 2019) (finding

organizational standing when the “organizations demonstrated the necessary injury in fact in the

form of the unwanted demands on their resources.”) (emphasis added) (collecting cases); see

generally Dkt. 13 at 22-24.



2
    Plaintiff LWVAR has not pleaded associational standing.




                                               7
Case 5:20-cv-05174-PKH Document 32                   Filed 10/15/20 Page 8 of 35 PageID #: 966




       This case is unlike Jacobson v. Florida Secretary of State, No. 19-14552, 2020 WL

5289377, at *9 (11th Cir. Sept. 3, 2020), in which organizational Plaintiffs did not allege what

activities their resources would have been used for absent the diversion necessitated by the

defendants’ actions. Here, Arkansas’s signature matching and verification system has frustrated

LWVAR’s traditional advocacy, voter registration, and fundraising activities, and required it to

divert resources away from those activities to specifically address signature issues related to

absentee ballots, including through voter education and assistance. Compare Dkt. 13 at 24;

Matthews Decl. ¶¶ 7, 10–14, 18–23, Dkt. 13-1, with Pavek v. Simon, No. 19-CV-3000, 2020 WL

3183249, at *12 (D. Minn. June 15, 2020) (distinguishing Jacobson because organizational

plaintiffs explained what activities might be impaired by their decision to divert resources). This

evidence is sufficient at this stage of litigation. See, e.g., Constitution Party of S.D. v. Nelson,

639 F.3d 417, 420 (8th Cir. 2011) (finding that “‘general factual allegations of injury resulting

from the defendant’s conduct’ will suffice to establish Article III standing at the pleading

stage”); Pavek, 2020 WL 3183249, at *11. And LWVAR’s diversion of resources confers

standing regardless of when Arkansas’s signature match requirement was enacted, contrary to

Defendants’ claims. See Democratic Party of Ga., Inc. v. Crittenden, 347 F. Supp. 3d 1324,

1337 (N.D. Ga. 2018) (“It is immaterial whether the organizational injury resulted from a change

in the law or a change in election-year conditions and circumstances that bring into focus

potential problems with the state’s statutory framework.”).


       C.      Plaintiffs’ Injuries are Traceable to Defendants

       Defendants’ attempts to undermine Plaintiffs’ standing on traceability grounds also lack

merit. Defendants first insist, wrongly, that Plaintiffs’ alleged injuries are traceable not to

Arkansas officials but rather to the COVID-19 pandemic. Dkt. 26 at 19–20. But Plaintiffs’




                                                 8
Case 5:20-cv-05174-PKH Document 32                  Filed 10/15/20 Page 9 of 35 PageID #: 967




imminent, threatened disenfranchisement does not arise from the pandemic; rather, it “stem[s]

from [Defendants’] failure to adopt adequate procedures” for processing absentee ballots.

Jaeger, 2020 WL 2951012, at *5-*6; see also Belles v. Schweiker, 720 F.2d 509, 514–15 (8th

Cir. 1983) (finding plaintiff’s indirect injury traceable to defendant government agency based on

allegation of failure to provide procedures for notice and opportunity to respond). While the

expansion of absentee voting undoubtedly will magnify the number of voters at imminent risk of

disenfranchisement, see Dkt. 26 at 19–20, it is not the root cause of that risk.

        Further, the role of other actors in enforcing the challenged statute is irrelevant: “[a]n

injury may be ‘fairly traceable’ to a defendant for causation purposes even when that defendant’s

actions are not ‘the very last step in the chain of causation.’” Wieland v. U.S. Dep’t of Health &

Human Servs., 793 F.3d 949, 954 (8th Cir. 2015) (quoting Bennett v. Spear, 520 U.S. 154, 168–

69 (1997)).


       D.      Plaintiffs’ Injuries are Redressable and Plaintiffs Have Joined
               Necessary Parties

       Because Defendants have the authority to effectuate the relief Plaintiffs seek, Rule 19

does not require joinder of county boards of elections and Plaintiffs’ claims are redressable as

pleaded. Defendants’ argument that they lack authority to establish the statewide notice and cure

procedure that Plaintiffs seek as relief because authority for administering elections is

“exclusive” to the county boards, see Dkt. 26 at 22, whatever its accuracy, is irrelevant. Section

7-4-107(a)(2) of the Code requires that county boards “exercise [their] duties consistent with the

training and materials provided by the State Board of Election Commissioners,” which is chaired

by the Secretary of State, Ark. Code Ann. § 7-4-101(a)(1), (b), the state’s chief election official,

Ark. Const. Amend. 51 § 5(b)(1). The State Board is empowered to “[c]onduct statewide




                                                9
Case 5:20-cv-05174-PKH Document 32                Filed 10/15/20 Page 10 of 35 PageID #: 968




training for election officers and county election commissioners.” Ark. Code Ann. § 7-4-

101(f)(2); Dkt. 26 at 13; Amended Complaint at 8–9, Dkt. 11.

       The Supreme Court of Arkansas’s 2014 decision in Martin v. Kohls is squarely on point:

there, the court concluded that the Secretary of State and members of the State Board were the

only necessary parties to a lawsuit challenging Arkansas’s 2013 voter ID legislation due to the

State Board’s authority to “train and direct the county clerks and the county election

commissioners across this state” under Section 7-4-101(f)(2). 2014 Ark. 427, 9, 444 S.W. 3d

844, 849–50. The court held explicitly that it was not necessary to name county clerks or county

election commissioners to accord the relief plaintiffs sought, id. at 850, notwithstanding the fact

that the legislation created no new authority or responsibility for the State Board and only

imposed new election administration requirements to be executed by county election

commissioners. See id. at 851.

       Similarly, here, Plaintiffs can challenge the lack of notice and cure procedures for

signature-related deficiencies by suing the State Board and the Secretary of State, just as the

plaintiffs did in Martin. Cf. Jaeger, 2020 WL 2951012, at *7 (reaching a similar conclusion

under analogous North Dakota statutes). There will be no impairment to the ability of county

boards to protect their interests if the court orders changes to state-level procedures, in which

Defendants would be statutorily required to train them. See Fed. R. Civ. P. 19(a)(1)(B)(i).

       For the same reasons, Defendants’ claims of prejudice if the Court orders relief are

baseless because Defendants would be responsible for effectuating the relief at the state level.

See Dkt. 26 at 25. Mr. Davidson’s declaration makes this clear: he extensively documents the

State Board’s role in directing operations at the county level, including by creating training

materials and conducting training sessions, Davidson Decl., Dkt. 26-10 at ¶¶ 2, 4, pursuant to its




                                               10
Case 5:20-cv-05174-PKH Document 32                Filed 10/15/20 Page 11 of 35 PageID #: 969




statutory authority under Ark. Code Ann. § 7-4-101(f)(2). As Mr. Davidson explains, the

Board’s training materials set forth extensive “procedures and requirements” for county elections

officials. Id. ¶ 12. As the Arkansas Supreme Court held in Martin, that obviates the need for

plaintiffs challenging Arkansas election administration policies to name county officials as

defendants; where the State Board and Secretary of State are already named.

       Defendants’ suggestion that this Court is somehow bound by Arkansas State Board of

Election Commissioners v. Pulaski County Election Commission, Dkt. 26 at 22–23, 25 (citing

2014 Ark. 236, 437 S.W.3d 80 (2014)), fails on its face because the Arkansas Supreme Court’s

decision turned on the narrow question of what authority had been delegated to the State Board

by the 2013 voter ID legislation. 2014 Ark. 236, at 15–16 (discussing the scope of the cure

method enacted by the legislature). That is an entirely different from the question at issue here,

which is whether the State Board has the general authority to supervise, train, and provide

guidance to county officials so that it can effectuate relief in this case. Ark. Code Ann. § 7-4-

101(f)(2). Defendants’ attempt to read into Pulaski County a broad principle about the State

Board’s authority to furnish relief in federal constitutional cases is unsupportable.

II.    PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS OF THEIR CLAIMS

       With respect to the merits of Plaintiffs’ claims, Defendants first assert they must be

rejected outright “as a threshold matter” because, according to Defendants, they “do not

implicate the fundamental right to vote,” “the right to vote by absentee ballot is not a

fundamental interest.” Dkt. 26 at 29, 31. This faulty attempt to recast Plaintiffs claims

permeates each of the Defendants’ arguments on the merits. But Plaintiffs have not argued that

the Constitution confers a general right to absentee voting. Plaintiffs argue that once the state

has provided a right to vote by absentee ballot, it must then conduct those procedures in manner




                                               11
Case 5:20-cv-05174-PKH Document 32                Filed 10/15/20 Page 12 of 35 PageID #: 970




that is constitutionally sound. See Dkt. 13 at 26-28. Plaintiffs’ claims thus fall outside the issues

dealt with by the Supreme Court in McDonald, which dealt with whether voters had a right to

vote absentee at all, not whether absentee voters were entitled to First and Fourteenth

Amendment Protections in having their votes cast and counted. See Section II(B)(2), infra. And

as discussed below, none of Defendants’ other arguments contradict Plaintiffs’ showing that they

are likely to succeed on the merits of both claims. See Rodgers v. Bryant, 942 F.3d 451, 456 (8th

Cir. 2019).


       A.      Defendants Fail to Overcome Plaintiffs’ Initial Showing that They Are Likely
               to Succeed on Their Procedural Due Process Claim

               1.      Plaintiffs Have a Cognizable Liberty Interest Entitled to Due Process
                       Protections

       Defendants raise a litany of arguments that they claim foreclose the Court from even

entertaining Plaintiffs’ procedural due process claim, relying on cases that arise in very different

factual circumstances and are at odds with the bulk of prior decisions, and misconstruing

Plaintiffs’ claims and the requested relief. None of Defendants’ arguments justify altering the

Court’s consideration of Plaintiff’s procedural due process claims within the well-settled

Mathews framework.

       First, Defendants’ claim that there is no cognizable “liberty” interest in the right to vote

is contrary to the substantial weight of authority both within this Circuit and outside. Despite

Defendants’ insistence that “[c]ourts of appeals regularly apply McDonald to hold that the right

to vote is fundamental, but it is not a liberty interest for purposes of procedural due process,”

they cite no Court of Appeals decisions that actually support this point. See Dkt. 26 at 30–31

(internal quotation marks and citations omitted). The cases Defendants cite, see id. at 30, have

no bearing here. There was no procedural due process claim in front of the Fifth Circuit in Texas




                                                12
Case 5:20-cv-05174-PKH Document 32               Filed 10/15/20 Page 13 of 35 PageID #: 971




League of United Latin American Citizens v. Hughs, No. 20-50867, 2020 WL 6023310, at *5–9

(5th Cir. Oct. 12, 2020). That case involved the availability of more than one absentee ballot

drop-off location where voters could also mail in their ballots, vote early, or vote on Election

Day. Id. These options, however, are not available to Arkansas voters who have submitted

absentee ballots. See Inman Supp. Decl. ¶¶ 2–4. Similarly, New Georgia Project v.

Raffensperger involved a challenge to Georgia’s Election Day deadline for returning ballots—it

did not involve the failure to provide notice and cure opportunities to absentee ballots that are

rejected, and made no determination as to whether the right to vote constitutes a liberty interest

more generally. See 2020 WL 5877588, at *3. In contrast, as Plaintiffs have noted, see Dkt. 13

at 27-28, there is a litany of decisions that have assessed similar requirements under the

procedural due process framework, which Defendants fail to distinguish.

       Defendants thus appear to rest solely on the unpublished district court decision in

Memphis A. Phillip Randolph Inst. v. Hargett for their novel interpretation that the right to vote

is not a cognizable liberty interest. Hargett, 2020 WL 5095459, at *4 (M.D. Tenn. Aug. 28,

2020). The Sixth Circuit declined to adopt the district court’s rationale in Hargett. No. 20-6046,

Dkt. 36-2 (6th Cir. Oct. 15, 2020). This position, however, is clearly an outlier. Courts around

the country have cast doubt on or otherwise declined to adopt that argument. See League of

Women Voters of Ohio v. LaRose, No. 2:20-cv-3843, 2020 WL 5757453, at *12 (S.D. Ohio Sept.

27, 2020); Richardson v. Texas Sec’y of State, No. SA-19-CV-00963-OLG, 2020 WL 5367216,

at *21 n.27 (W.D. Tex. Sept. 8, 2020), appeal filed.

       Second, Defendants fall back on their faulty argument that Plaintiffs’ claims are based on

“the right to vote by absentee ballot.” Dkt. 26 at 31. As discussed above, this is wrong, and the

heavy weight of decisions, including in this Circuit, confirm Plaintiffs’ actual argument: that




                                               13
Case 5:20-cv-05174-PKH Document 32                 Filed 10/15/20 Page 14 of 35 PageID #: 972




once the state has provided a right to vote by absentee ballot, it must not then conduct those

procedures in a manner that unconstitutionally deprives absentee voters of their fundamental

right to vote. See id. at 19–21. Defendants’ reliance on Dobrovolny v. Moore has no bearing on

this decision: that case addressed a state law governing the ability to put forward ballot

initiatives, which the Eighth Circuit concluded did not create a protected interest for plaintiffs to

know in advance the number of signatures required to advance a petition. See Dobrovolny, 126

F.3d 1111, 1113 (8th Cir. 1997).

       Third, Defendants claim that “[b]ecause Arkansas’s absentee-ballot-verification

requirement is a law of general applicability enacted by the Arkansas General Assembly, it is a

legislative act not constitutionally susceptible of further procedural-due-process protections.”

Dkt. 26 at 33. This is wrong as a matter of law: courts around the country have repeatedly held

that state laws that restrict individuals’ statutorily created right to vote absentee implicates

procedural due process, as Plaintiffs have explained. See, e.g., Kemp, 341 F. Supp. 3d at 1338;

Jaeger, 2020 WL 2951012, at *8.

       The cases Defendants cite do not contradict this principle. Gattis v. Gavett, 806 F.2d 778

(8th Cir. 1986), dealt with the even-handed rescindment of a legislatively conferred property

right. Collier v. City of Springdale, 733 F.2d 1311 (8th Cir. 1984), stands only for the

proposition that the State may exercise its power of eminent domain without first affording

affected individuals with notice and a hearing. Raffensperger involved the rejection of all

absentee ballots arriving after a stated deadline, and did not involve any subjective determination

like the one here, where untrained election officials make subjective and final determinations to

invalidate individual ballots. Cf. New Georgia Project v. Raffensperger, No. 20-13360-D, 2020

WL 5877588 (11th Cir. Oct. 2, 2020).




                                                14
Case 5:20-cv-05174-PKH Document 32                 Filed 10/15/20 Page 15 of 35 PageID #: 973




                2.      Plaintiffs are Likely to Succeed on the Merits under the Mathews v.
                        Eldridge Framework

        None of the bases Defendants present refute Plaintiffs’ showing that they have a

cognizable liberty interest entitled to due process protections or that they are likely to succeed on

the merits under the Mathews framework. See Dkt. 13 at 25-33.

        First, Defendants’ argument that the private interest is weak because “plaintiffs have no

right to cast an absentee ballot[,] . . . [t]hus they surely have no right to cast two absentee

ballots,” simply duplicates their argument about whether there is a protected liberty interest at

all, and fails for the same reasons. See Dkt. 26 at 54–55. Plaintiffs’ interest is to not be deprived

of their fundamental right to vote without due process simply because they have chosen—in

many cases, without any other real option—to cast an absentee ballot, as state law entitles them

to do. Defendants’ hyperbole belies the weakness of their arguments: if the requested relief is

granted, voters will not cast two ballots, they will simply be permitted to cure the deficiency on

their original ballot to ensure it is counted. Defendants’ assertion that “[i]f the laws allowing

voting absentee were to disappear tomorrow, registered voters could still safely and securely vote

in person during the state’s early-voting window . . . or on Election Day,” Dkt. 26 at 55, similarly

misses the point: that relief is not available to an absentee voter whose ballot is rejected for

signature mismatch, because voters have no idea that their vote has not been counted and, even it

they did, they cannot attempt to vote through other means. Inman Supp. Decl. ¶¶ 2-4.

        Second, Defendants attempt to minimize the risk of erroneous disenfranchisement shows

a surprising disregard for the right of every voter to have their vote counted. Dkt. 26 at 55-56.

Plaintiffs have demonstrated that signature-matching by layperson election officials, based on

only two sample signatures, is inherently error prone and leads to arbitrary disenfranchisement.

See Dkt. 13 at 29; Inman Decl. ¶¶ 28-30; Mohammed Decl. ¶¶ 46, 65. That Defendants describe




                                                 15
Case 5:20-cv-05174-PKH Document 32                 Filed 10/15/20 Page 16 of 35 PageID #: 974




the review standard as “forgiving,” Dkt. 26 at 55, is little comfort: regardless of what standard is

applied, ballots are nonetheless being rejected and voters are being disenfranchised. See Dkt. 13

at 17. Defendants’ claim that “erroneously rejected signatures, if any, will likely be

outnumbered by erroneously-accepted signatures,” Dkt. 26 at 55, is pure conjecture, contradicted

by Dr. Mohammed’s testimony, and again ignores the rights of each individual voter. Dkt. 13 at

14; Mohammed Decl. ¶ 33. Defendants also do not contest attributes of Arkansas’s voter

statements that increase the likelihood of an eligible voter being disenfranchised for missing

signature, including that ballots signed on the optional statement signature line instead of the

actual signature line will be rejected. See Dkt. 13 at 29-30. Finally, and tellingly, if indeed the

situation arises infrequently, as Defendants claim, providing notice and cure to voters presents a

minimal burden to Defendants to ensure that erroneous deprivations of voters’ rights do not

occur.

         Third, Arkansas’s interest in preventing voter fraud, Dkt. 26 at 56, in fact argues for

granting Plaintiffs’ requested relief. Providing notice and cure for ballots with signature

deficiencies has no bearing on voter fraud and in fact enhances the state’s interest in election

integrity and “in protecting public confidence in the integrity and legitimacy of our

representative system of government.” Dkt. 26 at 56; see Dkt. 13 at 31–33. Further, as Plaintiffs

have already shown, the burden on election officials would not require an “intensive and

administratively burdensome process.” Dkt. 26 at 38; see Dkt. 13 at 32-33, 37–38. Defendants’

assertion that the notice and cure process for applications “could not be used” because of

statutory differences between applications and ballots, Dkt. 26 at 38, misses the point: Arkansas

already provides a notice and cure process for multiple absentee ballot deficiencies, including

missing voter ID and incorrect bearer/agent information, which are treated as provisional. Dkt.




                                                16
Case 5:20-cv-05174-PKH Document 32                Filed 10/15/20 Page 17 of 35 PageID #: 975




13 at 17-18; see also Dkt. 26 Ex. D, p. 82-83. Defendants provide no response to why utilizing

the same or a similar process for signature deficiencies would pose a “significant administrative

burden.” Dkt. 26 at 38; see Dkt. 13 at 32-33.

            Plaintiffs are therefore on their procedural due process claims based on the total lack

of notice and cure for ballots with mismatched or missing signatures.


       B.       Defendants Fail to Overcome Plaintiffs’ Initial Showing that They Are Likely
                to Succeed on Their Claim that Arkansas Law Unduly Burdens the
                Fundamental Right to Vote

                1.      The Court Must Weigh the Burden on the Right to Vote

       Defendants’ argument that the Court “should dispose of Plaintiffs’” Anderson-Burdick

fundamental right to vote claim “[w]ithout examining any burden” on the right to vote, see Dkt.

26 at 28–29, is meritless and contravenes well-established precedent that is binding on this

Court. The Eighth Circuit recently affirmed that, when adjudicating fundamental right to vote

claims, courts must “apply the so-called Anderson/Burdick standard.” Pavek v. Donald J. Trump

for President, Inc., 967 F.3d 905, 907–08 (8th Cir. 2020); see also Miller v. Thurston, 967 F.3d

727, 739 (8th Cir. 2020) (applying the Anderson-Burdick test). The Pavek court continued that

“[u]nder this standard, [a] court . . . must weigh ‘the character and magnitude of the asserted

injury to the rights protected by the First and Fourteenth Amendments that the plaintiff seeks to

vindicate’ against ‘the precise interests put forward by the State as justifications for the burden

imposed by its rule.’” Id. at 908 (quoting Anderson v. Celebrezze, 460 U.S. 780, 789

(1983)). Defendants’ sole citation to the contrary is again Hargett, which was not followed by

the Sixth Circuit on this point either. Compare Dkt. 26 at 29 (citing Memphis A. Phillip

Randolph Inst. v. Hargett, No. 3:20-CV-00374, 2020 WL 509459, at *15–*20 (M.D. Tenn. Aug.

28, 2020), with No. 20-6046, Dkt. 36-2 (6th Cir. Oct. 15, 2020)). Defendants’ proposed standard




                                                17
Case 5:20-cv-05174-PKH Document 32                 Filed 10/15/20 Page 18 of 35 PageID #: 976




contradicts clear Supreme Court precedent. See Burdick v. Takushi, 504 U.S. 428, 434 (1992)

(the “rigorousness of [the court’s] inquiry” increases with the severity of the burden); Norman v.

Reed, 502 U.S. 279, 288–89 (1992) (where the burden is significant, the State must show that its

“interest [is] sufficiently weighty to justify the limitation”).


                2.      Heightened Scrutiny, not Rational Basis, is Appropriate

        Defendants’ argument that this Court must apply rational basis review to Arkansas’s

signature-match requirement in light of McDonald v. Bd. of Election Comm’rs of Chicago, 394

U.S. 802 (1969), see Dkt. 26 at 30–31, is misplaced. As discussed above, McDonald is

inapplicable, and it is well-settled that once a state authorizes the use of absentee ballots, any

restrictions it imposes on their use must comply with the Constitution and is therefore subject to

Anderson-Burdick review. See, e.g., Doe v. Walker, 746 F. Supp. 2d 667, 681 (D. Md. 2010)

(concluding that “where a state has authorized the use of absentee ballots, any restriction it

imposes on the use of those absentee ballots” is subject to scrutiny under Anderson-Burdick).

Not only was McDonald decided decades before both Anderson and Burdick, but McDonald has

been construed narrowly by the Supreme Court in subsequent cases. See, e.g., O’Brien v.

Skinner, 414 U.S. 524, 529 (1974) (holding “[e]ssentially the Court’s disposition of the claims in

McDonald rested on failure of proof); Hill v. Stone, 421 U.S. 289, 300 n.9 (1974) (explaining

that, in McDonald, “there was nothing in the record to indicate that the challenged Illinois statute

had any impact” on the right to vote, but that the case had acknowledged that “[a]ny

classification actually restraining the fundamental right to vote … would be subject to close

scrutiny”).

        Courts routinely apply heightened scrutiny to burdensome absentee ballot requirements

or restrictions. See, e.g., Democratic Exec. Comm. of Fla. v. Lee, 915 F.3d 1312, 1321 (11th Cir.




                                                 18
Case 5:20-cv-05174-PKH Document 32                Filed 10/15/20 Page 19 of 35 PageID #: 977




2019) (“hav[ing] no trouble finding that Florida’s [error-prone signature matching] scheme

imposes at least a serious burden on the right to vote” and denying motion to stay the district

court’s preliminary injunction requiring pre-rejection opportunity to cure absentee ballot

rejections); Frederick, 2020 WL 4882696 at *16–*17 (rejecting the defendants’ McDonald

defense in the course of holding Indiana’s absentee ballot signature match requirement “is a

significant burden” that violates the Equal Protection Clause); Democratic Exec. Comm. of Fla.

v. Detzner, 347 F. Supp. 3d 1017, 1029–31 (N.D. Fla. 2018) (holding plaintiffs had shown a

likelihood of success in establishing that Florida’s signature verification requirement for

absentee ballots violated the Equal Protection Clause); see also Hoblock v. Albany Cty. Bd of

Elections, 341 F. Supp. 2d 169, 177–78 (N.D.N.Y. 2004) (right to vote burdened where only 27

absentee ballots invalidated); Richardson v. Texas Sec’y of State, --- F. Supp. 3d ---, Civ. No.

SA-19-cv-00963-OLG, 2020 WL 5367216, at *33 (W.D. Tex. Sept. 8, 2020), appeal filed (5th

Cir. Sept. 10, 2020).

       None of the cases cited by Defendants dictate a contrary conclusion. Tully v. Okeson, ---

F.3d ---, No. 20-2605, 2020 WL 5905325 (7th Cir. Oct. 6, 2020), involves voters’ ability to

qualify for an absentee ballot in the first place, which is entirely different from a signature-match

restriction on qualified absentee voters. The Seventh Circuit rightfully concluded in Tully that

“Indiana’s whole absentee-voting scheme does not affect Plaintiffs’ right to vote” because access

to the process makes “casting a ballot easier.” Id. at *5. The other three cases Defendants cite

purportedly in support of McDonald’s application here do not involve voting at all. See Bullock

v. Carter, 405 U.S. 134, 135 (1972) (challenge to requirement that “a candidate must pay a filing

fee as a condition to having his name placed on the ballot”); Miller v. Thurston, 967 F.3d 727,




                                               19
Case 5:20-cv-05174-PKH Document 32               Filed 10/15/20 Page 20 of 35 PageID #: 978




734 (8th Cir. 2020) (challenge to Arkansas’s “in-person petitioning rules”); Biener v. Calio, 361

F.3d 206, 209 (3d Cir. 2004) (challenge to “$3000 filing fee for the 2002 Democratic primary”).


               3.      Arkansas’s Signature-Match Requirement Without Providing Notice
                       or an Opportunity to Cure is Burdensome

       Defendants’ arguments that a state policy cannot be considered burdensome unless it

impacts huge numbers of voters, see Dkt. 26 at 43, 48, that the burden on the right to vote is

“minimal” because some voters could theoretically vote in person, see id. 26 at 40–41, and that

any disenfranchisement is the fault of the particular voter, see id. at 43, misapprehend Eighth

Circuit precedent and the weight of the case law in cases involving fundamental right to vote

claims, many of which were cited in Plaintiffs’ prior pleadings, see Dkt. 13 at 34–36.

       Defendants’ argument that voting regulations can only be considered restrictive if they

impact huge numbers of voters, see Dkt. 26 at 43, 48, is meritless. Courts routinely hold that

fundamental right to vote analysis focuses on the burdened population, not the voter population

as a whole. See, e.g., Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 198, 201 (2008)

(controlling opinion) (in assessing severity of burdens imposed by voter ID law, the relevant

burdens “are those imposed on persons who are eligible to vote but do not possess a current

photo identification” and “indigent voters”); Anderson, 460 U.S. at 793–94 (ballot access burden

“that falls unequally on new or small political parties or on independent candidates . . .

discriminates against those candidates and—of particular importance—against those voters

whose political preferences lie outside the existing political parties”); Harper, 383 U.S. at 666

(holding that poll taxes, even if not burdensome for the average voter, violate the Fourteenth

Amendment because of burdens imposed on poor voters). As the Sixth Circuit recently observed

in Mays v. LaRose, a case applying the Anderson-Burdick framework, “[a]ll binding authority to

consider the burdensome effects of disparate treatment on the right to vote has done so from the



                                               20
Case 5:20-cv-05174-PKH Document 32                Filed 10/15/20 Page 21 of 35 PageID #: 979




perspective of only affected electors—not the perspective of the electorate as a whole.” 951 F.3d

775, 785 (6th Cir. 2020) (citing O’Brien v. Skinner, 414 U.S. 524, 529–30 (1974)). Even where

disputed laws affect a relatively small number of voters in comparison to the entire voter count,

the system may nevertheless impose a serious burden on the protected right. See Dkt. 13 at 35;

see also Ga. Coal. for the People’s Agenda, Inc. v. Kemp, 347 F. Supp. 3d 1251, 1255, 1264,

1269 (N.D. Ga. 2018) (holding exact match process is burdensome although only 3,141

registrants are affected); Hoblock, 341 F. Supp. 2d at 177–78 (right to vote burdened where only

27 absentee ballots invalidated).

       None of the cases Defendants cite, see Dkt. 26 at 47–48, dictate otherwise. In Brakebill

v. Jaeger, 932 F.3d 671, 678–79 (8th Cir. 2019), the Eighth Circuit did not consider the

percentage of voters who are affected to be dispositive; instead, it was the fact that the plaintiffs

failed to proffer evidence of an actual burden on voters that would justify the broad relief

sought—there, changing the ID requirements for every in-person voter in North Dakota. See 932

F.3d at 677. In this case there is no dispute that Arkansas absentee voters are disenfranchised in

every election. Compare Brakebill, 932 F.3d at 678–79, with Inman Decl. ¶¶ 29–30. Moreover,

the Brakebill court found that plaintiffs may bring “as-applied challenges based on their

individual circumstances.” 932 F.3d at 681. Defendants also mischaracterize the Sixth Circuit’s

holding in Obama for America v. Husted, neglecting to mention that the Court found that “[t]he

burden on Plaintiffs’ voting rights is surely real” and did not justify the burden placed on

nonmilitary Ohio voters by limiting in-person early voting. 697 F.3d 423, 433 (6th Cir. 2012).

       Defendants go to great lengths to describe Arkansas’s options for voting and suggest this

Court must conduct a “system-wide analysis,” see Dkt. 26 at 41, but misapprehend the need to

apply context to cases like this one. None of the voting options Defendants described are




                                                21
Case 5:20-cv-05174-PKH Document 32               Filed 10/15/20 Page 22 of 35 PageID #: 980




available to Arkansas voters who have already submitted an absentee ballot to the county board

of elections This is why the courts in Lee, Frederick, and Richardson found significant burdens

on voting imposed by an absentee ballot signature-match regime that did not provide notice or an

opportunity to cure ballot deficiencies. See Dkt. 13 at 34 (collecting cases). Contrary to

Defendants’ assertion, see Dkt. 26 at 43, Plaintiffs have shown precisely “how many voters

attempted to [comply with the requirement] but were unable to do so with reasonable effort.”

Brakebill, 932 F.3d at 679. A total of 273 and 106 absentee voters were disenfranchised due to

missing or mismatched signatures in the November 2016 and 2018 elections, respectively.

Inman Decl. ¶ 30. In fact, a contextual analysis militates in Plaintiffs’ favor because the Court

must consider the various Arkansas provisions that combine to disenfranchise voters—the (1)

signature requirement, (2) signature review process, (3) absence of notice and cure, and (4) state

laws permitting election officials to delay the canvass until Election Day—together instead of in

isolation. Where plaintiffs challenge voting restrictions with multiple, simultaneously-imposed

components, the effects must be measured cumulatively and in the context of the state’s statutory

regime, and those impacts must be justified by correspondingly weighty interests. See, e.g.,

Libertarian Party of Ohio v. Husted, 831 F.3d 382, 400 (6th Cir. 2016); Pisano v. Strach, 743

F.3d 927, 933 (4th Cir. 2014); Green Party of N.Y. State v. N.Y. State Bd. of Elections, 389 F.3d

411, 420–21 (2d Cir. 2004).

       Defendants’ reliance on Lemons v. Bradbury for the proposition that the burden is

“minimal,” see Dkt. 26 at 37, 43, 49, is also misplaced: that case involved signature-matching

requirements for petition signatures, not absentee ballots. 538 F.3d 1098, 1103 (9th Cir. 2008).

(explaining that there is no notice and cure process in Oregon for petition signatures but that

Oregon provides a ten-day notice and cure opportunity for vote-by-mail signature rejections). A




                                               22
Case 5:20-cv-05174-PKH Document 32                Filed 10/15/20 Page 23 of 35 PageID #: 981




lack of notice-and-cure in the petition signature context presents far different concerns from

signatures on vote-by-mail ballots; the former results in a voter being disenfranchised while the

latter does not. See id. at 1104.

       Arkansas’s signature scheme imposes a serious burden on the fundamental right to vote,

due to, inter alia, the lack of uniform standards, insufficient training, and the inherently error-

prone nature of signature matching. See Dkt. 13 at 33-36; cf. Lee, 915 F.3d at 1321

(characterizing disenfranchisement by signature mismatch rules as imposing “at least a serious

burden on the right to vote”). “The only way [the present signature] scheme can be reasonable is

if there are mechanisms in place to protect against arbitrary and unreasonable decisions.” See

Detzner, 347 F. Supp. 3d. at 1030 (granting the plaintiffs’ motion for preliminary injunction

under Anderson-Burdick on equal protection grounds). But Defendants have put forward no

evidence in support of such mechanisms. The state has failed to institute any procedural

safeguards to protect against the continued “haphazard” implementation of Arkansas’s signature

scheme. Inman Decl. ¶¶ 26, 29–30. “Without this Court's intervention, these potential voters

have no remedy. Rather, they are simply out of luck and deprived of the right to vote.” Detzner,

347 F. Supp. 3d. at 1030–31; see also id. (“What this case comes down to is that without

procedural safeguards, the use of signature matching is not reasonable and may lead to

unconstitutional disenfranchisement.”).


               4.      Imposing a Signature-Match Requirement Without Providing Notice
                       or an Opportunity to Cure Does Not Satisfy Any Level of Scrutiny

       Even if the Court applies a deferential standard of review, Arkansas’s interest in

preserving the signature-match requirements, with no notice or opportunity to cure deficiencies,

cannot satisfy even the most lenient scrutiny possible, as Plaintiffs have already made clear. See

Dkt. 13 at 35–36; Amended Complaint, Dkt. 11 ¶ 63. Like the arguments asserted by the state in



                                                23
Case 5:20-cv-05174-PKH Document 32                 Filed 10/15/20 Page 24 of 35 PageID #: 982




Price v. New York State Board of Elections, where the Second Circuit found a constitutional

violation related to the process for obtaining absentee ballots, the State’s justifications for

withholding notice and the opportunity to cure “are so extraordinarily weak that they cannot

justify the burdens imposed by [the restriction].” See 540 F.3d 101, 112 (2d Cir. 2008).

               (a)     The interest in preventing voter fraud militates in Plaintiffs’ favor

       While the State has a legitimate interest in preventing voter fraud, see Brakebill, 932 F.3d

at 678, that interest actually militates in Plaintiffs favor here. As the Eleventh Circuit and other

courts have observed, “if a voter is able to cure the signature-match problem, no fraud protected

against by the signature-match provision even arguably occurs” and therefore “Defendants have

identified no fraud-prevention interest that justifies depriving legitimate vote-by-mail . . . voters

of the ability to cure the signature mismatch.” Lee, 915 F.3d at 1322; see also Jaeger, 2020 WL

2951012, at *10 (observing that notice and cure procedures ensure the same person that signed

the ballot application is the person casting the ballot, “preventing voter fraud and increasing

confidence in our electoral system”); Martin, 341 F. Supp. 3d at 1340 (concluding that

providing a cure for signature match rejection “strengthens” the “integrity of the election

process”). Citing to a book that has not been provided to the Court or submitted as an exhibit to

a declaration, Defendants assert that there have been only four purported instances of voter fraud

in Arkansas over the past 21 years, see Dkt. 26 at 35–37, most or all of which appear to have

been unsuccessful to the extent that ballots were invalidated and federal convictions secured. To

the extent that they were successful, that militates against Defendants because the signature-

match requirement was in place at the time yet failed to “root out[]” the fraud. See id. at 36.

Defendants raise the hypothetical specter of a “feeble or unaware” voter becoming subject to

absentee-ballot fraud, see Dkt. 26 at 35–37, but their argument misses the point; Defendants do

not assert or suggest that the signature-match requirement has prevented any voter fraud or



                                                24
Case 5:20-cv-05174-PKH Document 32               Filed 10/15/20 Page 25 of 35 PageID #: 983




permitted officials to catch any fraud—or more importantly, that instituting a notice and cure

opportunity would in any way harm its ability to do so.


              (b)    Arkansas’s failure to provide notice-and-cure does not meaningfully
       reduce administrative burdens


       Defendants’ assertions that the current signature-match regime promotes “the orderly

administration of elections” and “reduc[es] administrative burdens faced by boards of elections,”

see Dkt. 26 at 37, has been routinely rejected by courts and is not supported by the evidence in

this case. See, e.g., Kemp, 341 F. Supp. 3d at 1340–41; Jaeger, 2020 WL 2951012, at *10. The

Eleventh Circuit rejected this precise argument in Lee, acknowledging those interests are

“important” but do “not warrant the complained-of burden on voters because Defendants have

not demonstrated that permitting voters who were belatedly notified of signature mismatch to

cure their ballots would inordinately disrupt the smooth facilitation of the election.” 915 F.3d at

1322. This is because, first, the number of voters for county officials to contact is not large—

ranging from zero to a few dozen. Compare id. (noting defendants cannot legitimately call the

subset of injured voters “tiny” and then claim that officials “would be unduly burdened by

providing the fraction of a percent of injured voters an opportunity to cure signature mismatch”),

with Inman Decl. ¶ 30 (a total of 273 and 106 absentee ballots were rejected across the entire

state due to missing or mismatched signatures in the November 2016 and 2018 elections,

respectively). Even with the expected increase in absentee voting this year, the number will still

remain relatively small. Moreover, local election officials in Arkansas are already familiar with

how to contact and correspond with voters regarding absentee ballot issues. See Inman Decl. ¶¶

17, 19; cf. Jaeger, 2020 WL 2951012, at *10.




                                               25
Case 5:20-cv-05174-PKH Document 32               Filed 10/15/20 Page 26 of 35 PageID #: 984




        For the foregoing reasons, the purported state interests in the signature verification

requirement do not outweigh the undue burden on Plaintiffs and other absentee voters, and

Plaintiffs are thus likely to prevail on their fundamental right to vote claims under Anderson-

Burdick.


III.   THE OTHER PRELIMINARY INJUNCTION FACTORS MILITATE IN PLAINTIFFS’ FAVOR

       Defendants also fail to show that the remaining injunction factors weigh in their favor.

Defendants do not dispute that disenfranchisement would comprise irreparable harm. Compare

Dkt. 13 at 36, with Dkt. 26 at 57. Defendants, however, assert that Plaintiffs offer only “the

entirely speculative possibility” that Arkansas’s signature matching and verification system will

cause such harm, relying on First and Sixth Circuit cases. Dkt. 26 at 57. But as the Eighth

Circuit has made clear, “alleged harm need not be occurring or be certain to occur before a court

may grant [injunctive] relief.” Richland/Wilkin Joint Powers Auth. v. United States Army Corps

of Engineers, 826 F.3d 1030, 1037 (8th Cir. 2016). Rather, as the Supreme Court has confirmed,

the moving party only needs to demonstrate “that he is likely to suffer irreparable harm in the

absence of preliminary relief.” Benisek v. Lamone, 138 S. Ct. 1942, 1944 (2018) (internal

citation and quotation marks omitted) (emphasis added). Here, as discussed in Section I(A),

supra, Plaintiffs have readily demonstrated that the erroneous rejection of their absentee ballots

on the basis of purported signature deficiencies is imminent and sufficiently “likely.”

       This substantial threat of irreparable harm to Plaintiffs absent this Court’s intervention

outweighs any burden to the state. In fact, as explained above, the requested relief would

facilitate the public and state’s interests in election integrity. See also Obama for Am. v. Husted,

697 F.3d 423, 437 (6th Cir. 2012) (“The public interest therefore favors permitting as many




                                               26
Case 5:20-cv-05174-PKH Document 32                Filed 10/15/20 Page 27 of 35 PageID #: 985




qualified voters to vote as possible.”). Moreover, the balance of equities counsels in favor of

granting relief, as discussed further below.


IV.    PURCELL DOES NOT PRECLUDE RELIEF


       Contrary to Defendants’ suggestion, Purcell does not “absolve” this Court of considering

Plaintiffs’ request according to the general framework for a preliminary injunction. Namphy v.

DeSantis, No. 4:20-cv-00485-MW-MAF, 2020 WL 5994268, at *6-7 (N.D. Fla. Oct. 9, 2020);

see also Dkt. 13 at 31-32, 38. Defendants agree that Purcell’s motivating concern is whether “a

court order altering electoral procedures will itself disenfranchise voters by creating ‘voter

confusion and consequent incentive to remain away from the polls.’” Dkt. 26 at 11 (citing

Purcell v. Gonzales, 549 U.S. 1, 4–5 (2006)). Yet in recounting the “electoral chaos” they argue

is destined to follow should the Court grant Plaintiffs’ reasonable and narrowly-tailored

requested relief, see Dkt. 26 at 11, Defendants sidestep the incontrovertible fact that there is

simply “no potential for voter confusion or dissuasion from voting because the process for

submitting an absentee ballot will remain unchanged.” Jaeger, 2020 WL 2951012, at *11.

       Defendants further err in arguing that we have “crossed Purcell’s warning threshold.”

Dkt. 26 at 12. To the contrary, courts have routinely granted relief in similar circumstances or

even closer in time to an upcoming election. See, e.g., Dkt. 13 at 31–32; Martin v. Kemp, 341 F.

Supp. 3d 1326 (N.D. Ga. Oct. 24, 2020) (election on November 6, 2018), stay denied sub nom.

Ga. Muslim Voter Project v. Kemp, 918 F.3d 1262 (11th Cir. 2019); Ga. Coal. for the People’s

Agenda v. Kemp, 347 F. Supp. 3d 1251 (N.D. Ga. Nov. 2, 2018) (election on November 6,

2018); Jaeger, 2020 WL 2951012 (D.N.D. June 3, 2020) (election on June 9, 2020); N.C. State

Conf. of the NAACP v. N.C. State Bd. of Elections, 2016 WL 6581284 (M.D.N.C. Nov. 4, 2016)

(election on November 8, 2016); Fla. Democratic Party v. Scott, 215 F. Supp. 3d 1250 (N.D.



                                                27
Case 5:20-cv-05174-PKH Document 32                Filed 10/15/20 Page 28 of 35 PageID #: 986




Fla. Oct. 10, 2016) (same); cf. Democratic Party of Ga., Inc. v. Crittenden, 347 F. Supp. 3d

1324, 1341 (N.D. Ga. Nov. 2, 2018) (ordering the state to count “spoiled” ballots rejected solely

based on mistakes in birth dates in a decision rendered eight days after the election).

       Unlike in the recent cases Defendants cite, Plaintiffs are not asking the court to alter the

existing procedures on the “front end” of the voting process—the processes for requesting, filling

out, or submitting an absentee ballot or the procedures for voter registration or ballot initiatives

are not at issue. Specifically, four cases cited by Defendants involve a state’s requirements for

filling out and submitting absentee ballots in the first instance, which is not at issue here. See

Andino v. Middleton, No. 20A55, 2020 WL 5887393 (U.S. Oct. 5, 2020); Merrill v. People First

of Ala., No. 19A1063, 2020 WL 3604049 (U.S. July 2, 2020); People First Ala. v. Sec’y of State,

No. 20-13695-B (11th Cir. Oct. 13, 2020); Tex. Democratic Party v. Abbott, No. 19A1055, 140

S. Ct. 2015 (June 26, 2020). Five involve across-the-board changes relating to the deadlines or

method for registration, receipt, or delivery of absentee ballots, or the method of return. See

Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020); Common

Cause Ind, v. Lawson, No. 20-2911 (7th Cir. Oct. 13, 2020) , slip op. at 5; Raffensperger, 2020

WL 5877588; Democratic Nat'l Comm. v. Bostelmann, No. 20-2835, 2020 WL 5951359, at *1

(7th Cir. Oct. 8, 2020) (also addressing the registration deadline); Tex. League of United Latin

Am. Citizens v. Hughs, No. 20-50867 (5th Cir. Oct. 12, 2020). Three involve the requirements

for placing initiatives on the ballot. Clarno v. People Not Politicians Or., No. 20A21, 2020 WL

4589742 (U.S. Aug. 11, 2020); Little v. Reclaim Idaho, No. 20A18, 140 S.Ct. 2616, 2617 (Mem)

(U.S. July 30, 2020); Thompson v. DeWine, No. 19A1054, 2020 WL 3456705, at *1 (U.S. June

25, 2020). One involves voter registration requirements. Common Cause Indiana v. Lawson,

No. 20-2911, slip op. at 5 (7th Cir. October 13, 2020).




                                                28
Case 5:20-cv-05174-PKH Document 32                Filed 10/15/20 Page 29 of 35 PageID #: 987




        Instead, Plaintiffs seek only to institute a process of notice and cure—one which would

create minimal burdens on the state and could be instituted within existing provisions of

Arkansas law—that would take place only after voters submit ballots according to the existing

procedure, with absolutely no effect on the manner with which voters apply for, complete, and

submit their ballots.3

        The facts Defendants raise in support are equally unhelpful to their cause. That

instructions for ballots have been sent, see Dkt. 26 at 11–12, does not weigh against granting the

requested relief: it would not “contradict” the current instructions for absentee voters, which are

silent with respect to signature-matching, because the procedure to submit a vote is unchanged.

Dkt. 13 at 9–14. Similarly, even where public notices of canvassing dates have already been

published, Dkt. 26 at 11–12, these dates reflect only the beginning of canvassing by ballot clerks,

they are not the dates on which the election commissioners make final determinations on ballots

with signature issues that have been flagged during the canvassing process. See Inman Decl.

¶ 13.

        Finally, to the extent Purcell also concerns the impact on elections officials, the fact that

the requested relief operates within Arkansas’s existing framework for absentee voting renders

this concern minimal. See League of Women Voters of N. Carolina v. North Carolina, 769 F.3d

224, 248 (4th Cir. 2014) (distinguishing Purcell because “counting out-of-precinct ballots merely


3
  Plaintiffs are aware of only one recent order granting a stay of a lower court’s preliminary
injunction involving arguably similar facts. Ariz. Democratic Party v. Hobbs, Nos. 20-16759,
20-16766, 2020 WL 5903488 (9th Cir. Oct. 6, 2020). That case is inapposite because Arizona
already provides for notice and cure, whereas Arkansas does not. Hobbs, 2020 WL 5903488, at
*1 (“If an early voter returns a ballot with an unsigned affidavit, Arizona has afforded him or her
an opportunity to cure the problem” until “7:00 PM on Election Day”). This led the court to
conclude that the balance of equities favored granting the stay in light of the “minimal” burden
on plaintiffs. Id.




                                                29
Case 5:20-cv-05174-PKH Document 32                Filed 10/15/20 Page 30 of 35 PageID #: 988




requires the revival of previous practices or, however accomplished, the counting of a relatively

small number of ballots.”); Richardson v. Texas Sec'y of State, No. SA-19-CV-00963-OLG,

2020 WL 5367216, at *37 (W.D. Tex. Sept. 8, 2020) (granting “narrow, immediate injunctive

relief in advance of the November 2020 elections utilizing existing procedures in the Election

Code”) (emphasis in original). Cf. Republican Nat'l Comm. v. Democratic Nat'l Comm., 140 S.

Ct. 1205, 1207, (2020) (granting a stay of a lower court preliminary injunction that “afford[ed]

relief that the plaintiffs themselves did not ask for.”). In any event, ultimately “the

countervailing threat of the deprivation of the fundamental right to vote [is] more significant”

than the “impact on election officials.” Jaeger, 2020 WL 2951012, at *11 (weighing the balance

of equities in Plaintiffs’ favor despite the “admonition” of Purcell).

       Should this court deem that Purcell applies with the respect to the November 2020

election, the appropriate course of action is not to deny Plaintiffs’ motion for preliminary

injunction but to order relief for subsequent elections during the pendency of the litigation. See,

e.g., Curling v. Raffensperger, 397 F. Supp. 3d 1334, 1407, 1410 (N.D. Ga. 2019) (ordering

Georgia “[t]o refrain from the use of the GEMS/DRE [electronic voting] system in conducting

elections after 2019” because “it would be unwise to require the State to implement an

intermediate hand-marked paper ballot system for the 2019 elections”).


V.     THE DOCTRINE OF LACHES DOES NOT PRECLUDE RELIEF

       Finally, Defendants’ invocation of laches to preclude relief fails because the timing of

Plaintiffs filing is entirely reasonable and the suit does not prejudice Defendants. As a

preliminary matter, in light of the many factual issues in play, courts have been hesitant to bar

claims based on laches at a preliminary stage “where there is limited factual information

available.” See Martin, 341 F. Supp. 3d at 1335–36; City of Ozark v. Union Pacific R.R. Co., No.




                                                30
Case 5:20-cv-05174-PKH Document 32                Filed 10/15/20 Page 31 of 35 PageID #: 989




2:14-CV-02196, 2014 WL 12729170, at *4 (W.D. Ark. Dec. 10, 2014) (denying motion for

summary judgment based on laches where plaintiff “set forth sufficient facts in its Amended

Complaint to show that it was not sleeping on its rights”); see also Advanced Cardiovascular

Sys., Inc. v. Scimed Life Sys., Inc., 988 F.2d 1157, 1161 (Fed. Cir. 1993) (facts evidencing

unreasonableness “can not be decided against the complainant based solely on presumptions).

       Plaintiffs allege the current regime is unconstitutional in all elections, not just the

November 2020 election, and Plaintiffs are seeking relief in this motion for all elections

conducted during the pendency of this litigation. In this context, there is no indication

whatsoever of the kind of inequity necessary for a finding that laches applies. See, e.g., Kansas

v. State of Colorado, 514 U.S. 673, 689 (1995); Angel Flight of Ga., Inc. v. Angel Flight Am.,

Inc., 522 F.3d 1200, 1207 (11th Cir. 2008).

       As Defendants recognize, Dkt. 26 at 5, Arkansas’s absentee voting regime has vastly

expanded for the upcoming election, meaning that the fact that Arkansas’s absentee voting

regime has existed for several years is irrelevant, and any delay is excused. See Whitfield v.

Anheuser-Busch, Inc., 820 F.2d 243, 245 (8th Cir. 1987). It is only recently that individual

plaintiffs became aware that their ballots could be rejected for signature issues, and plaintiff

League of Women Voters began receiving a significant uptick in voters concerned about these

issues and diverting resources in response, particularly following a September 5, 2020 article in

the Arkansas Times reporting pressure on elections officials to reject absentee ballot applications

due to signature mismatch. Dkt. 13 at 24; Inman Decl. ¶ 33.




                                                31
Case 5:20-cv-05174-PKH Document 32                Filed 10/15/20 Page 32 of 35 PageID #: 990




       Reports documenting massive increases in absentee voting were published less than a

month before Plaintiffs filed the case,4 a “patently reasonable explanation[]” for challenging

absentee voting procedures close to Election Day. Martin v. Kemp, 341 F.Supp.3d 1326, 1336

(N.D. Ga. 2018) (rejecting laches defense to signature-matching challenge filed less than three

weeks before election where plaintiffs brought suit in response to then-recent reports of an

expected “surge” in absentee voting). Defendants’ insinuation that Plaintiffs should have

anticipated the surge in absentee voting far earlier holds Plaintiffs to a standard that the State

itself did not meet. “Despite COVID-19’s disruption of daily life since mid-March [2020],” Dkt.

26 at 26, the Governor of Arkansas did not issue an Executive Order directing changes to

Arkansas’s absentee voting procedures until August 7, 2020. Ark. Exec. Order No. 20-44, Aug.

7, 2020, https://governor.arkansas.gov/images/uploads/executiveOrders/EO_20-44.pdf. Given

the substantial uncertainty surrounding the effects of COVID-19 on the upcoming elections and

the late-August reports of an anticipated surge in absentee voting, Plaintiffs acted diligently in

filing their complaint.

       This suit also does not prejudice Defendants because, rather than requiring “boards to

implement entirely new procedures,” Dkt. 26 at 27, Plaintiffs request targeted relief that would

allow the State to make use of existing procedures and provisions of Arkansas law, as discussed

above. Any “administrative burden inherent in such relief” is not sufficient to establish

prejudice. Kemp, 341 F.Supp.3d at 1336 n.6 (collecting cases). Nor does the timing of the suit

affect Defendants ability to “mount a full defense”, as their voluminous submissions make clear.



4
    E.g., Joseph Flaherty & Tony Holt, State Gears Up for Absentee Ballots, Arkansas
    Democrat Gazette, Aug. 30, 2020, https://www.arkansasonline.com/news/2020/aug/30/state-
    gears-up-for-absentee-ballots/




                                                32
Case 5:20-cv-05174-PKH Document 32               Filed 10/15/20 Page 33 of 35 PageID #: 991




                                         CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion for a Preliminary Injunction should be

granted. Plaintiffs respectfully request a hearing on the motion.

Dated: October 15, 2020                      Respectfully submitted,

                                              By:     /s/ David A. Couch
                                              David A. Couch, Bar No. 85-33
                                              arhog@icloud.com
                                              DAVID A. COUCH P.L.L.C.
                                              1501 North University Avenue, Suite 228
                                              Little Rock, AR 72207
                                              (501) 661-1300




                                              33
Case 5:20-cv-05174-PKH Document 32     Filed 10/15/20 Page 34 of 35 PageID #: 992




                                     By:    /s/ John Powers
                                     Jon M. Greenbaum
                                     jgreenbaum@lawyerscommittee.org
                                     Ezra Rosenberg (admitted pro hac vice)
                                     erosenberg@lawyerscommittee.org
                                     John Powers (admitted pro hac vice)
                                     jpowers@lawyerscommittee.org
                                     LAWYERS’ COMMITTEE FOR CIVIL
                                     RIGHTS UNDER LAW
                                     1500 K Street NW, Suite 900
                                     Washington, DC 20005
                                     Phone: (202) 662-8389
                                     Fax: (202) 783-0857


                                     By:    /s/ David W. Rivkin
                                     David W. Rivkin (admitted pro hac vice)
                                     dwrivkin@debevoise.com
                                     Julianne J. Marley (admitted pro hac vice)
                                     jjmarley@debevoise.com
                                     DEBEVOISE & PLIMPTON LLP
                                     919 Third Avenue
                                     New York, NY 10022
                                     (212) 909-6000

                                     Preston Tull Eldridge, Bar No. 2014231*
                                     preston@caprocklaw.com
                                     CAPROCK LAW FIRM, PLLC
                                     407 President Clinton Ave., Suite 201
                                     Little Rock, AR 72201
                                     (501) 812-3608

                                     * pro hac vice motion forthcoming

                                     Counsel for Plaintiffs




                                     34
Case 5:20-cv-05174-PKH Document 32              Filed 10/15/20 Page 35 of 35 PageID #: 993




                                CERTIFICATE OF SERVICE

       I certify that on October 15, 2020, I served a copy of Plaintiffs’ Reply to Defendants’

Response in Opposition to Motion for Preliminary Injunction and the supporting Supplemental

Declaration of Susan Inman on all counsel of record through the Court’s CM/ECF system.



Dated: October 15, 2020                      Respectfully submitted,


                                               /s/ David Couch
                                             David Couch
                                             Counsel for Plaintiffs




                                              35
